DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on March 26, 2020 and April 21, 2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Donahue IV (US 6,937,461).
	Regarding claim 1, Donahue discloses an image forming apparatus (see figure 1) comprising: an electrical box (10) configured to house an electrical board (34) having a connector (36-46) and house a hard disk (26) later connectable to the connector (36-46) of the electrical board (34) via a cable (48), wherein the electrical box (10) has: an opening for putting and removing the hard disk (26) into and from the electrical box (10) therethrough; a hard-disk receiving space (see figure 2) facing the opening and receiving the hard disk (26); a board receiving space (see figure 5) receiving the electrical board (34); and a partition wall (24) separating the hard-disk receiving space (see figure 2) and the board receiving space (see figure 5) and having formed therein an insertion hole allowing the cable (48) to be inserted therethrough (see figure 5; column 5 lines 33-57)
Regarding claim 2, Donahue discloses the image forming apparatus (see figure 1), wherein: the electrical box (10) has a box body having one open side (see figure 5), and a lid member (24) closing the open side of the box body; and the partition wall is provided on the lid member (see figure 5; column 5 lines 33-57).
Regarding claim 3, Donahue discloses the image forming apparatus (see figure 1), wherein the connector (36-46) of the electrical board (34) is located inside a periphery of the insertion hole or outside and near the periphery of the insertion hole as viewed in a direction in which the insertion hole penetrates (see figures 5 and 6). 
	Regarding claim 4, Donahue discloses the image forming apparatus (see figure 1), wherein a direction in which a mating connector (66) is inserted in the connector (36-46) of the electrical board (34) is coincident with a direction in which the insertion hole penetrates (see figures 2, 3 and 6).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ozawa et al (US 9,788,463), Tamaki (US 8,971,035), Shih (US 6,967,837), McAnally et al (US 6,580,604), Yen (US 6,381,130), Bolognia et al (US 6,373,696), Lopez (US 6,160,703), Wilheml (US 5,761,033) and Hansson (US 5,568,362) disclose an electrical apparatus comprising a box configured to house an electric board.
5. 	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


October 22, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848